DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Rejections pending since the 
Final Office Action mailed on September 29, 2021


All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.





Response to Arguments

Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.  Applicant writes,

    PNG
    media_image1.png
    341
    748
    media_image1.png
    Greyscale

	See page 11 of Applicant’s latest Amendment.  
	The Examiner agrees with Applicant that ‘Chandrasekhar is specifically directed to an “electrochemical measurement of carbon dioxide (CO2) in a liquid or gaseous fluid . . . .’  Nevertheless, Chandrasekhar clearly discloses that the sensor as is, could, while being used to measure CO2, also measure oxygen, which is an analyte claimed by Applicant:
 


    PNG
    media_image2.png
    268
    443
    media_image2.png
    Greyscale

	(see col. 3:1-14),




    PNG
    media_image3.png
    400
    431
    media_image3.png
    Greyscale


	(see Chandrasekhar col. 3:31-48), 

    PNG
    media_image4.png
    311
    447
    media_image4.png
    Greyscale
    
, and

    PNG
    media_image5.png
    95
    422
    media_image5.png
    Greyscale

	(see claim 20).

	Thus, for the analyte being oxygen, Chandrasekhar can still be used as a base reference to reject at least claim 1.




Claim Rejections - 35 USC § 112


Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 40-55, 57-69, and 71-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the analyte being for the analyte being one of nitrous oxide (N20), hydrogen sulfide (H2S), oxygen (02), hydrogen (H2), or nitric oxide (NO), does not reasonably provide enablement for the analyte being sulfide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. There is no need to go through the Wands enablement factors (MPEP 2164.01(a)) as the sensor is not enabled on its face for sensing sulfide. Sulfide is an ion:

    PNG
    media_image6.png
    838
    823
    media_image6.png
    Greyscale

	Excerpted from the compound summary for “sulfide” on the PubChem website maintained by the NIH National Library of Medicine.
	However, claim 1 recites “an analyte permeable membrane in said one or more analyte permeable openings, wherein the membrane is not permeable to ions, . . . .[underlining by the Examiner]”

selective to non-ionic substances.”
Also, Applicant’s specification states that having the analyte permeable opening be not permeable to ions is important:

    PNG
    media_image7.png
    392
    666
    media_image7.png
    Greyscale

	See the originally filed specification page 3.  
Thus, the claimed sensor could not measure sulfide in a sample as the sulfide would not be able to enter the sensor.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 40, 42-44, 46-47, 51-53, 58, 60- 65, 69, and 73 are rejected under 
35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. US 4,851,088 (hereafter “Chandrasekhar“) in view of Niedrach et al. US 3.673,069 (hereafter “Niedrach”) and John Severinghaus, “A combined transcutaneous pO2 – pCO2 electrode with electrochemical HCO3- Stabilization,” The American Physiological Society, 1981, pp. 1027-1032 (hereafter “Severinghaus”).

Addressing claim 1, Chandrasekhar discloses an electrochemical sensor for sensing an analyte in an associated volume (see the title and Abstract), the sensor comprising: 
- a first solid element (22, Figure 1C), 
- a second solid element being joined to the first solid element (21), 
- a chamber being placed at least partially between the first solid element and the second solid element (for this claimed chamber see annotated Figure 1C below

    PNG
    media_image8.png
    262
    784
    media_image8.png
    Greyscale

 ), 
- a working electrode in the chamber (W in Figure 2A, 2B, or 2C; also see 
col. 3:66 – col. 4:9), 
- a reference electrode (R in Figure 2A, 2B, or 2C; also see col. 3:66 – col. 4:9), and wherein one or more analyte permeable openings connect the chamber with the associated volume (for the claimed analyte permeable opening see annotated 
Figure 1C below

    PNG
    media_image9.png
    256
    884
    media_image9.png
    Greyscale

Also see col. 3:56-62.)  
 and wherein the electrochemical sensor further comprises: - 
an analyte permeable membrane in said one or more analyte permeable openings (note the PTFE and polypropylene membranes in Figure 1C.  Also see 
col. 4:15-31).

	As for the membrane being not permeable to ions, although this feature of the membrane is not specifically mentioned it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to ensure its presence over Chandrasekhar alone because Chandrasekhar discloses that the associated volume may be saline solution or blood (which as well-known contains several different ions) and states, 
	 	 
                           
    PNG
    media_image10.png
    135
    389
    media_image10.png
    Greyscale

	See col. 4:15-22.
	Moreover, as shown by Niedrach it was known at the time of the invention to have the CO2 permeable membrane of CO2 electrochemical sensors (the sensor of Chandrasekhar is a CO2 sensor) also be ion-impermeable.  See in Niedrach the Abstract, last sentence.  Thus, to have the analyte permeable of Chandrasekhar be not permeable to ions would just be at the least substitution of one known CO2 permeable 2 electrochemical sensor art for another with a predictable result – namely that this substitution will prevent inaccurate measurement due to interference from ions in the associated volume.
	As for the analyte permeable opening being configured such that a distance from any point in at least one cross-sectional plane to the nearest point of a wall of said opening is 25 micrometer or less, wherein said cross-sectional plane is orthogonal to a direction of movement of an analyte diffusing from the associated volume to the working electrode along the shortest possible path, although Chandrasekhar does not specifically disclose this feature for the analyte permeable opening to provide it would just be at best a mere change in size of the chamber or in proportion of the overall sensor dimensions (see MPEP 2144.04 A).  Although not to scale Chandrasekhar Figure 1C clearly suggests that the height of the chamber be about the same as the thickness of the 3 mil polypropylene membrane, which in microns is 72.2 microns.  Further, Chandrasekhar discloses 
		
    PNG
    media_image11.png
    168
    359
    media_image11.png
    Greyscale

		See Chandrasekhar col. 5:23-32.
	This concern with “sufficient transport for the species of interest” and “optimum solvation of the carbon dioxide” would suggest to one of ordinary skill in the art proportioning the electrolyte volume and thus chamber dimensions to the expected 2 concentration range within the sample.  Also, clearly when the sample is blood (Chandrasekhar col. 7:42-44) only having to obtain a small sample volume is desirable.  Last, it will be noted that Severinghaus, which discloses a transcutaneous pCO2 sensor comprising a work electrode, a reference electrode, electrolyte, and an analyte permeable membrane (see the title and Figure 2), discloses that the electrolyte volume may only be 2.3 µl (see the last sentence on page 1029, bridging to page 1030).
As discussed above, though, the sensor of Chandrasekhar as modified by Niedrach and Severinghaus is a CO2 sensor.  CO2 is not one of the analytes listed in the Markush group limitation at the end of claim 1.  Nevertheless, the sensor of Chandrasekhar as modified by Niedrach and Severinghaus still meets this limitation as Chandrasekhar discloses that the sensor as is could measure oxygen, which is included in the Markush group, while measuring CO2:


 


    PNG
    media_image2.png
    268
    443
    media_image2.png
    Greyscale

	(see col. 3:1-14),





    PNG
    media_image3.png
    400
    431
    media_image3.png
    Greyscale

	(see Chandrasekhar col. 3:31-48), 

    PNG
    media_image4.png
    311
    447
    media_image4.png
    Greyscale
    

, and

    PNG
    media_image5.png
    95
    422
    media_image5.png
    Greyscale

	(see claim 20).


	Addressing claim 40, as in the rejection of underlying claim 1, the Examiner views the additional requirement regarding “the shortest distance” to be just at best a mere change in size of the chamber or in proportion of the overall sensor dimensions.  See MPEP 2144.04 A.  


 	Addressing claim 42, for the additional limitation of this claim see annotated Chandrasekhar Figure 1C below

    PNG
    media_image8.png
    262
    784
    media_image8.png
    Greyscale





Addressing claims 44 and 70, for the additional limitations of these claims note “Sensor Electrolyte” and “Saline/Blood” in Chandrasekhar Figure 1C.  Also, 
		
    PNG
    media_image12.png
    69
    360
    media_image12.png
    Greyscale

	See Chandrasekhar col. 2:41-44.


Addressing claims 46 and 69, for the additional limitations of these claims note that the analyte permeable membranes in Chandrasekhar are at least polymers.  See Figure 1C.

Addressing claim 47, the additional limitation of this claim may be inferred from Figure 1C together with Figures 2A-C and col. 3:66 – col. 4:9.

Addressing claim 48, for the additional limitation of this claim first note Applicant’s definition of a “Clark-type sensor”1 : 

    PNG
    media_image13.png
    300
    704
    media_image13.png
    Greyscale

	See page 11 of the originally filed specification.  
That the Figure 1C embodiment in Chandrasekhar is a Clark-type sensor follows Figure 1C together with col. 4:15-31 and col. 7:15-20.




Addressing claim 51, Chandrasekhar Figure 1C embodiment discloses at least having the end of the analyte permeable membrane, which faces the chamber, begin placed at the end of the end of the analyte permeable opening which faces the chamber.  


Addressing claim 52, for the additional limitation of this claim note that in light of Figures 2A and 2B it would not be unexpected for the one or more or all boundary walls of the analyte permeable opening to have a non-rectilinear shape, namely circular.  In any event, in light of Figures 2A and 2B the one or more or all boundary walls of the analyte permeable opening to have a non-rectilinear shape, namely circular, would just a mere change in shape (see MPEP 2144.04  IV.B), if not already so.

Addressing claim 53, Chandrasekhar as modified by Niedrach, Matthews, and Severinghaus does not specifically disclose that the sensor “the sensor endures a differential pressure of 4 bar or more…”; however, it would have been obvious to one of 
	  

Addressing claim 58, in the rejection of underlying claim 1 structural element 22 in Chandrasekhar Figure 1C is construed as a first solid element and element 21 is construed as a second solid element being joined to the first solid element, as such the analyte permeable membrane is not placed partially between the first solid element and the second solid element.  Instead, the analyte permeable is placed inside the first solid element.  However, the additional limitation of this claim is simply met by instead construing structural element 23 in Chandrasekhar Figure 1C as a first solid element.  

Addressing claim 60, for the additional limitation of this claim note the following in Chandrasekhar 
 
    PNG
    media_image14.png
    205
    404
    media_image14.png
    Greyscale

See Chandrasekhar col. 5:7-17. 



	Addressing claim 62, similarly as in the rejection of underlying claim 1, the Examiner views the additional requirement regarding “a distance” in claim 62 to be just  at best a mere change in size of the chamber or in proportion of the overall sensor dimensions.  See MPEP 2144.04 A.  

Addressing claim 63, although there is no explicit indication of the working electrode area or area range in Chandrasekhar as modified by Niedrach, Matthews, and Severinghaus, the Examiner views Chandrasekhar as indirectly disclosing that the sensor and so the working electrodes can be made quite small as Chandrasekhar discloses very thin thicknesses for the analyte permeable membranes (Figure 1C) and that the sensor may be used for blood gas analysis (col. 7:42-44).  Thus, the claimed range for the area covered by the working electrode is just at best a consequence of a change in size or proportion of the sensor.  See MPEP 2144.04 A.  

	Addressing claim 64, as in the rejection of underlying claim 1, the Examiner views the additional requirement regarding “the shortest distance” to be just at best a mere change in size of the chamber or in proportion of the overall sensor dimensions.  See MPEP 2144.04 A.  


	Addressing claim 65, as in the rejection of underlying claim 1, the Examiner views the additional requirement regarding “a smallest total cross-sectional area” to be just at best a mere change in size of the chamber or in proportion of the overall sensor dimensions.  See MPEP 2144.04 A.  


	Addressing claim 66, as in the rejection of underlying claim 1, the Examiner views the additional requirement regarding “a ratio (Amin.opening/Amin. WE-Ref)” to be just at best a mere change in size of the chamber or in proportion of the overall sensor dimensions.  See MPEP 2144.04 A.  


Addressing claim 73, for the additional limitation of this claim see in Chandrasekhar claim 20 and col. 7:34-36. 






Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar in view of Niedrach, Matthews, and Severinghaus as applied to 
claims 1, 40, 42-44, 46, 47-49, 51-53, 58, 60-66, 69, and 73 above, and further in view of Hou et al., “Hydrophobicity study of polytetrafluoroethylene nanocomposite films, Thin Solid Films 520 (2012) 4916-1920 (hereafter “Hou”) and Bochicchio et al., “Interaction of hydrophobic polymers with model lipid bilayers,” Scientific Reports| 7:6357| published online 25 July 2017 (hereafter “Bochicchio”).



Addressing claim 45, for the additional limitation of this claim note that the analyte permeable membranes in Chandrasekhar Figure 1C are made of either PTFE or polypropylene.  As evidenced by Hou PTFE is inherently hydrophobic,

    PNG
    media_image15.png
    166
    611
    media_image15.png
    Greyscale



As evidenced by Bochicchio polypropylene is inherently hydrophobic,

    PNG
    media_image16.png
    103
    1367
    media_image16.png
    Greyscale

See page 1.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar in view of Niedrach, Matthews, and Severinghaus as applied to claims 1, 40, 42-44, 46, 47-49, 51-53, 58, 60-66, 69, and 73 above, and further in view of Wright et al. US 4,711,703 (hereafter “Wright”) and Immanuel Bergman US 4,632,746 (hereafter “Bergman”).

Addressing claim 57, as for having the chamber comprise a reaction region, and  a reservoir region being connected with the reaction region, and “a guard electrode configured to enable reduction or oxidation of at least one reactant from at least a part of the reservoir region, wherein the guard electrode comprises a thin film…” the Examiner will first note Applicant’s definitions of these regions2:

    PNG
    media_image17.png
    110
    677
    media_image17.png
    Greyscale

. . . . 

    PNG
    media_image18.png
    198
    698
    media_image18.png
    Greyscale




    PNG
    media_image19.png
    405
    695
    media_image19.png
    Greyscale

(see originally filed specification page 17).
Chandrasekhar as modified by Niedrach, Matthews, and Severinghaus does not disclose having the chamber comprise a guard electrode.
Wright discloses that it was known in the electrochemical gas sensor art to provide a guard electrode in the sensor, particularly in Clark-type sensors:
 
    PNG
    media_image20.png
    213
    359
    media_image20.png
    Greyscale

	(see col. 1:44-55) and

    PNG
    media_image21.png
    147
    360
    media_image21.png
    Greyscale

(see col. 2:10-19). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a guard electrode in sensor of Chandrasekhar as modified by Niedrach, Matthews, and Severinghaus because as shown by Wright it was a known auxiliary electrode in the art and as taught by Bergman 

    PNG
    media_image22.png
    188
    344
    media_image22.png
    Greyscale

(see col. 9:6-17).
	In other words, if the sensor of Chandrasekhar as modified by Niedrach, Matthews, and Severinghaus was to be used with an associated volume likely to have a significant presence of one or more known interferants It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a guard electrode in order to maintain the accuracy of the sensor.  
	If such a guard electrode were to be provided in the sensor of Chandrasekhar as modified by Niedrach, Matthews, and Severinghaus in a similar manner as the 

    PNG
    media_image23.png
    191
    790
    media_image23.png
    Greyscale



Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar in view of Niedrach, Matthews, and Severinghaus as applied to 
claims 1, 40, 42-44, 46, 47-49, 51-53, 58, 60-66, 69, and 73 above, and further in view of Roland Stahl US 4,842,713 (hereafter “Stahl”).

Addressing claim 68, Chandrasekhar as modified by Niedrach, Matthews, and Severinghaus does not mention how the first solid element and the second solid element are attached together.  Since Figure 1C does not show a mechanical means to attach them together, such as screws, bonding them together would not be unexpected.  In any event, Stahl discloses several ways to attach together components of a gas sensor, one of which may be ceramic, the ways including bonding.  See Stahl the title and col. 5:62-67.  Thus, to attach the first solid element to the second solid element by bonding would at best be substitution of one known technique in the gas sensor art for attaching together components for another (assuming that in fact the first solid element and the second solid element are not bonded together) with predictable results.  One of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).   See MPEP 804 II.B.2(a).
        	
        2 ibid.